Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/15/2016 12:05 PM CST




                                                           - 533 -
                                             Nebraska A dvance Sheets
                                              292 Nebraska R eports
                         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                                           Cite as 292 Neb. 533




                                        Village at North Platte, appellant,
                                            v. Lincoln County Board of
                                               Equalization, appellee.
                                                      ___ N.W.2d ___

                                           Filed January 15, 2016.   No. S-15-508.

                1.	 Taxation: Appeal and Error. An appellate court reviews questions of
                     law arising during appellate review of decisions by the Nebraska Tax
                     Equalization and Review Commission de novo on the record.
                2.	 Statutes: Jurisdiction. Statutory interpretation and subject matter juris-
                     diction present questions of law.
                3.	 Taxation: Property: Valuation. Neb. Rev. Stat. § 77-1502(2) (Cum.
                     Supp. 2014) requires that a protest of property valuation shall contain
                     or have attached a statement of the reason or reasons why the requested
                     change should be made.
                4.	 Statutes. Statutory language is to be given its plain and ordinary
                     meaning.
                 5.	 ____. A court must attempt to give effect to all parts of a statute, and if
                     it can be avoided, no word, clause, or sentence will be rejected as super-
                     fluous or meaningless.
                6.	 Words and Phrases. It is axiomatic that without some level of compli-
                     ance, there can never be substantial compliance.
                7.	 Taxation: Jurisdiction. County boards of equalization can exercise only
                     such powers as are expressly granted to them by statute, and statutes
                     conferring power and authority upon a county board of equalization are
                     strictly construed.
                8.	 Taxation: Property: Valuation: Dismissal and Nonsuit. Where a pro-
                     test of property valuation fails to contain or have attached the statement
                     of the reason or reasons for the protest, Neb. Rev. Stat. § 77-1502(2)
                     (Cum. Supp. 2014) requires a county board of equalization to dis-
                     miss it.
                                     - 534 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
       VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                         Cite as 292 Neb. 533

 9.	 Taxation: Jurisdiction: Appeal and Error. The Nebraska Tax
     Equalization and Review Commission obtains exclusive jurisdiction
     over an appeal when: (1) the commission has the power or authority to
     hear the appeal; (2) the appeal is timely filed; (3) the filing fee, if appli-
     cable, is timely received and thereafter paid; and (4) a copy of the deci-
     sion, order, determination, or action appealed from, or other information
     that documents the decision, order, determination, or action appealed
     from, is timely filed.
10.	 Taxation: Appeal and Error. The Nebraska Tax Equalization and
     Review Commission has the power and duty to hear and determine
     appeals of any decision of any county board of equalization.
11.	 Jurisdiction: Words and Phrases. Subject matter jurisdiction is the
     power of a tribunal to hear and determine a case in the general class or
     category to which the proceedings in question belong and to deal with
     the general subject matter involved.
12.	 Taxation: Property: Valuation. A property owner’s exclusive remedy
     for relief from overvaluation of property for tax purposes is by protest
     to the county board of equalization.
13.	 Jurisdiction: Courts. The question of a court’s subject matter jurisdic-
     tion does not turn solely on the court’s authority to hear a certain class
     of cases.
14.	 Jurisdiction: Administrative Law. A tribunal may have subject matter
     jurisdiction in a matter over a certain class of case, but it may nonethe-
     less lack the authority to address a particular question or grant the par-
     ticular relief requested.
15.	 Jurisdiction: Appeal and Error. If the court from which an appeal
     was taken lacked jurisdiction, then the appellate court acquires no
     jurisdiction.

  Appeal from the Tax Equalization and Review Commission.
Affirmed.

  William E. Peters, of Peters & Chunka, P.C., L.L.O., for
appellant.

  Rebecca Harling, Lincoln County Attorney, and Joe W.
Wright for appellee.

  Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
and Stacy, JJ.
                                    - 535 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

      Cassel, J.
                      INTRODUCTION
   According to statute, a taxpayer’s property valuation pro-
test must “contain or have attached a statement of the reason
or reasons why the requested change should be made.”1 In
this appeal, the taxpayer’s protest form specified the assessed
and requested valuation amounts but stated no reason for the
requested change. The statute’s plain meaning required a “rea-
son” and not just two different numbers. The protest did not
substantially comply with the statute. And because the statute
required the county board of equalization to dismiss the pro-
test, the board had no power to do otherwise. It then follows
that on appeal, the Nebraska Tax Equalization and Review
Commission (TERC) lacked authority to consider the merits of
the property’s value.

                        BACKGROUND
   Section 77-1502(2) both imposes a requirement and speci-
fies a consequence for its violation. The full sentence impos-
ing the requirement states, “The protest shall contain or have
attached a statement of the reason or reasons why the requested
change should be made and a description of the property to
which the protest applies.”2 The statute then states, “If the
protest does not contain or have attached the statement of the
reason or reasons for the protest or the applicable description
of the property, the protest shall be dismissed by the county
board of equalization.”3
   Village at North Platte (the taxpayer), through its legal coun-
sel, filed a property valuation protest using a “Form 422A.”
We digress to note that the taxpayer is a private entity and not
a “village” in the sense of Nebraska’s least-populated type of

 1	
      Neb. Rev. Stat. § 77-1502(2) (Cum. Supp. 2014).
 2	
      Id.
 3	
      Id.
                                     - 536 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

municipality.4 The protest form included a legal description of
real property located in Lincoln County, Nebraska. The protest
showed a protested valuation of $1,881,100 and a requested
valuation of $1 million.
   But the taxpayer left blank the box on the form designated
“Reasons for requested valuation change (Attach additional
pages if needed.).” And it did not attach a statement con-
taining a reason for the protest. The Lincoln County Board
of Equalization (the Board) dismissed the protest, citing
§ 77-1502(2).
   The taxpayer appealed to TERC. In the taxpayer’s TERC
appeal form, it listed the reason for the appeal as follows:
“This property is valued in excess of its actual value and is not
equalized with comparable and similar property in the county.”
The Board moved to dismiss the appeal. It asserted that TERC
lacked jurisdiction because the Board did not have jurisdiction
to hear the protest due to the taxpayer’s failure to state the
reason for the protest.
   Following a hearing, TERC entered an order for dismissal
with prejudice. TERC stated:
      The statute requires that an appeal contain a reason or
      reasons why the requested change should be made. A
      reason why a requested change should be made and a
      requested change are not the same thing. [TERC] cannot
      conclude that making a requested change is the same as
      stating a reason why the change should be made without
      reading the statute in such a way as to make the require-
      ment for a reason for the requested change meaningless.
TERC concluded that the Board did not have jurisdiction to
hear the appeal and, thus, that TERC did not have jurisdiction
over the appeal.
   The taxpayer timely filed an appeal. Pursuant to statutory
authority,5 we moved the appeal to our docket.

 4	
      See Neb. Rev. Stat. § 17-201 (Cum. Supp. 2014).
 5	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
                                     - 537 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

                 ASSIGNMENT OF ERROR
   The taxpayer assigns that TERC erred in finding the Board
did not have subject matter jurisdiction and, therefore, that
TERC did not have jurisdiction over the appeal or petition.

                  STANDARD OF REVIEW
   [1,2] An appellate court reviews questions of law arising
during appellate review of decisions by TERC de novo on the
record.6 Statutory interpretation7 and subject matter jurisdic-
tion8 present questions of law.

                          ANALYSIS
                R eason for R equested Change
   [3] A protest of property valuation “shall contain or have
attached a statement of the reason or reasons why the requested
change should be made.”9 There is no dispute that the taxpayer
did not include a reason in the space on the form for that pur-
pose, nor did it attach a statement setting forth the reason for
its requested change. Nevertheless, the taxpayer claims that it
complied with the statutory requirement, because its protest
“contained a reason for the appeal: that the property was over-
valued, as indicated by the Protested Valuation of $1,881,[1]00
and the Requested Valuation of $1,000,000.”10
   [4,5] We recall basic principles of statutory interpretation.
Statutory language is to be given its plain and ordinary mean-
ing.11 A court must attempt to give effect to all parts of a

 6	
      Cargill Meat Solutions v. Colfax Cty. Bd. of Equal., 290 Neb. 726, 861
N.W.2d 718 (2015).
 7	
      See id.
 8	
      See McDougle v. State ex rel. Bruning, 289 Neb. 19, 853 N.W.2d 159
      (2014).
 9	
      § 77-1502(2).
10	
      Brief for appellant at 7.
11	
      Merie B. on behalf of Brayden O. v. State, 290 Neb. 919, 863 N.W.2d 171
      (2015).
                                    - 538 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

statute, and if it can be avoided, no word, clause, or sentence
will be rejected as superfluous or meaningless.12
   The statute plainly requires a reason why the requested
change should be made. The taxpayer failed to provide one.
As TERC correctly reasoned, a requested change is not syn-
onymous with a reason why the requested change should
be made.
   We reject the taxpayer’s argument that a reason for the
protest was apparent from the face of the protest form. The
taxpayer contends that by reading its protest in its entirety,
it “clearly set forth its position that the property was val-
ued in excess of the actual value when it indicated that the
assessed value of the subject property, as ref[l]ected in the
Protested Valuation, was significantly higher than the market
value reflected in the Requested Valuation.”13 We disagree.
A difference between the amount of the assessed value and
the amount of the requested value provides no explanation,
i.e., no “reason,” for the numerical difference. In the cliche
“five W’s” formula of journalism, a mere numerical differ-
ence provides a “what” but omits the “why.” Different figures
could result for a multitude of reasons. It could be that, as
it appears to be here, the taxpayer claims the property was
overvalued by the assessor. But the difference could result
from a claim that the taxpayer’s property was not fairly and
properly equalized. And, importantly, it could result from
some reason for which the Board would be unable to afford
any relief.
   A county board of equalization should not have to guess
the basis for a taxpayer’s property valuation protest, and the
statutory requirement exists to frame the issue for a hearing
before a county board of equalization. Otherwise, the county
assessor or some other representative of the county’s interests

12	
      Stick v. City of Omaha, 289 Neb. 752, 857 N.W.2d 561 (2015).
13	
      Brief for appellant at 8.
                                     - 539 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

would have no meaningful way of preparing for a hearing on a
taxpayer’s protest.
   The taxpayer’s reasoning would eviscerate the statutory
mandate to state a reason. This, in turn, would violate the
canon requiring that no sentence of the statute be rejected
as superfluous.

                    Substantial Compliance
   The taxpayer also asserts that the doctrine of substantial
compliance should apply. In cases involving the Political
Subdivisions Tort Claims Act, for example, we have applied
a substantial compliance analysis when there was a question
about whether the content of a tort claim met the requirements
of the statute.14
   [6] But here, the taxpayer did not comply with the statutory
requirement to any degree. The taxpayer completely failed to
set forth a reason for the requested change. “It is axiomatic
that without some level of compliance, there can never be
substantial compliance.”15 Because no reason for the change
was given, the taxpayer did not substantially comply with the
statutory requirement.

                     Dismissal by Board
   [7,8] Section 77-1502(2) prevented the Board from reach-
ing the merits of the taxpayer’s protest. County boards of
equalization can exercise only such powers as are expressly
granted to them by statute, and statutes conferring power and
authority upon a county board of equalization are strictly con-
strued.16 Where a protest fails to “contain or have attached the
statement of the reason or reasons for the protest,” the statute

14	
      See Niemoller v. City of Papillion, 276 Neb. 40, 752 N.W.2d 132 (2008).
15	
      Loontjer v. Robinson, 266 Neb. 902, 913, 670 N.W.2d 301, 309 (2003)
      (Hendry, C.J., concurring in result).
16	
      Cargill Meat Solutions v. Colfax Cty. Bd. of Equal., supra note 6.
                                    - 540 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

requires the board to “dismiss[]” it.17 Because the taxpayer’s
protest did not include a reason for the requested change, the
Board did not have authority to do anything other than dis-
miss the protest.

                       Dismissal by TERC
   TERC dismissed the taxpayer’s appeal for lack of jurisdic-
tion. It did so after determining that the taxpayer’s protest did
not include a reason for the requested valuation change and
that the Board was required to dismiss the protest.
   [9,10] TERC’s jurisdiction over an appeal is derived from
statute. TERC obtains exclusive jurisdiction over an appeal
when: (1) TERC has the power or authority to hear the appeal;
(2) the appeal is timely filed; (3) the filing fee, if applicable, is
timely received and thereafter paid; and (4) a copy of the deci-
sion, order, determination, or action appealed from, or other
information that documents the decision, order, determination,
or action appealed from, is timely filed.18 Section 77-5013(1)
specifically provides, “Only the requirements of this subsec-
tion shall be deemed jurisdictional.” We observe that TERC
has the power and duty to hear and determine appeals of any
decision of any county board of equalization.19 And there is
no assertion that the other jurisdictional requirements have not
been met.
   But meeting the statutory jurisdictional prerequisites does
not necessarily mean that TERC will have power to reach the
merits of the property’s valuation. TERC determined that it
lacked jurisdiction to hear the appeal, because the Board did
not have subject matter jurisdiction to hear the protest. In the
factual situation before us, we conclude that TERC lacked

17	
      § 77-1502(2).
18	
      See Neb. Rev. Stat. § 77-5013(1) (Cum. Supp. 2014).
19	
      See Neb. Rev. Stat. § 77-5007(1), (2), (5) through (7), (10), and (13)
      (Supp. 2015).
                                     - 541 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
         VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                           Cite as 292 Neb. 533

authority to reach the merits of the property’s valuation. To
explain, we must recall and apply principles of subject mat-
ter jurisdiction.
   [11,12] Subject matter jurisdiction is the power of a tribunal
to hear and determine a case in the general class or category to
which the proceedings in question belong and to deal with the
general subject matter involved.20 A property owner’s exclusive
remedy for relief from overvaluation of property for tax pur-
poses is by protest to the county board of equalization.21 Thus,
the Board generally has the power to hear and decide protests
of property valuations.
   [13,14] “‘But the question of a court’s subject matter juris-
diction does not turn solely on the court’s authority to hear a
certain class of cases.’”22 A tribunal may have subject matter
jurisdiction in a matter over a certain class of case, but it may
nonetheless lack the authority to address a particular question
or grant the particular relief requested.23 Because the taxpayer’s
protest failed to include a reason for its requested change in
valuation, the statute mandated that the Board dismiss the pro-
test. The Board therefore lacked authority to reach the merits
of the valuation of the property.
   [15] It is well settled that if the court from which an appeal
was taken lacked jurisdiction, then the appellate court acquires
no jurisdiction.24 A comparable rule is applicable here. Because
the Board lacked authority to hear the taxpayer’s property
valuation protest on the merits of the valuation, TERC likewise
lacked authority to do so.

20	
      Whitesides v. Whitesides, 290 Neb. 116, 858 N.W.2d 858 (2015).
21	
      Bartlett v. Dawes Cty. Bd. of Equal., 259 Neb. 954, 613 N.W.2d 810
      (2000).
22	
      Nebraska Republican Party v. Gale, 283 Neb. 596, 599, 812 N.W.2d 273,
      276 (2012), quoting In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d
607 (2011).
23	
      See Nebraska Republican Party v. Gale, supra note 22.
24	
      See O’Neal v. State, 290 Neb. 943, 863 N.W.2d 162 (2015).
                             - 542 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
     VILLAGE AT NORTH PLATTE v. LINCOLN CTY. BD. OF EQUAL.
                       Cite as 292 Neb. 533

   One can envision a different situation—where a county
board of equalization might erroneously conclude that a pro-
test failed to state a reason. It may well follow that TERC
would have authority to correct the erroneous dismissal. But,
clearly, that is not the situation in the case before us. Because
the taxpayer manifestly failed to state any reason for the
requested change, we need not address the contours of TERC’s
power where a county board incorrectly reaches a similar
conclusion.
                        CONCLUSION
   Because the taxpayer’s protest failed to include a reason
for the requested change in valuation, the Board correctly
dismissed the protest; it lacked statutory authority to take any
other action. Although TERC articulated that it lacked “juris-
diction” of the appeal, we conclude that it correctly declined
to reach the merits of the appeal regarding the property’s
value. We therefore affirm.
                                                     A ffirmed.
   McCormack, J., not participating.